   17-10751-mew        Doc 4337        Filed 05/28/19 Entered 05/28/19 10:58:53                 Main Document
                                                    Pg 1 of 3




(212) 373-3253

(212) 492-0253

kkimpler@paulweiss.com


                                                 May 28, 2019


        VIA ECF AND EMAIL

        Honorable Michael E. Wiles
        United States Bankruptcy Court
         for the Southern District of New York
        One Bowling Green
        New York, NY 10006

                               Re: In re Westinghouse Electric Company, LLC, et al.,
                                          No. 17-10751 (Bankr. S.D.N.Y.)

        Dear Judge Wiles:

                On behalf of W Wind Down Co LLC (“Wind Down Co”), I write in response to Toshiba
        Corporation’s (“Toshiba”) May 23, 2019 letter addressing the effect of the Plan1 on Toshiba’s right
        to an allowed Administrative Expense Claim against the Debtors [ECF No. 4327]. As set forth
        below, the Plan and Confirmation Order effectuated—in explicit terms—a full and final settlement
        of all of Toshiba’s Claims (including any purported Administrative Expense Claim). Toshiba’s
        attempt to resurrect those settled Claims by urging the Court to ignore the plain language of the
        Plan and the Confirmation Order should be denied.

                Toshiba argues that the entirety of the first paragraph of Section 5.3 “is merely
        introductory” and therefore lacks independent meaning outside of the enumerated subsections of
        Section 5.3, which specify the treatment of particular categories of Claims. In essence, Toshiba
        argues that the Court should simply ignore the first paragraph of Section 5.3, which provides:

                         The Plan contemplates and is predicated upon entry of an order
                         (which may be the Confirmation Order) substantively consolidating the
                         Debtors’ Estates and the Chapter 11 Cases pursuant to a global and
                         integrated compromise and settlement of all disputes among the
                         Debtors, [and] the PSA Parties . . . . Specifically, and without
                         limitation, the treatment of the Class 3A General Unsecured Claims
                         (including the Toshiba GUC Claims…), Class 3B General Unsecured

        1
            Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Modified
            Second Amended Joint Chapter 11 Plan of Reorganization [ECF No. 2986].
17-10751-mew      Doc 4337  Filed 05/28/19 Entered 05/28/19 10:58:53                  Main Document
                                         Pg 2 of 3
   Honorable Michael E. Wiles                                                                    2


                  Claims [and] Released Toshiba Claims . . . provided herein is a
                  settlement and compromise of the delay, expense, and uncertainty
                  associated with extensive potential litigation, including among other
                  things, … (b) litigation relating to the allowance and amount of the
                  . . . Claims and Interests of Toshiba and the Toshiba Affiliates.

   Plan § 5.3 (emphasis added). This language unequivocally states that the Plan’s treatment of
   certain Claims—as specified in subsections (a) through (h)—constitutes a “settlement and
   compromise,” not only of those specific Claims, but of “all disputes” and “Claims and Interests
   of Toshiba and the Toshiba Affiliates.” If, as Toshiba contends, the Plan only intended to settle
   the “Toshiba GUC Claims” and the “Toshiba Released Claims,” then the above quoted language
   of Section 5.3 would have used precisely those defined terms (as the PSA Parties did in subsections
   (b) and (d)) rather than the much broader terms “all disputes” and “Claims and Interests.” Use of
   these broader terms is precisely what would be expected in order to achieve the “global and
   integrated compromise” that the Plan was intended to achieve.

            Toshiba argues that the “specific terms in a contract override the general,” but this principle
   only applies where there is a conflict between the “specific” and the “general.” See In re Arcapita
   Bank B.S.C.(c), 520 B.R. 15, 26 (Bankr. S.D.N.Y. 2014) (“When general and specific provisions
   of a contract are inconsistent . . . the specific provision controls.”) (citing Muzak Corp. v. Hotel
   Taft Corp., 133 N.E.2d 688, 690 (N.Y. 1956); Israel v. Chabra, 906 N.E.2d 374, 380 n.3 (N.Y.
   2009)). Here, there is no conflict. As set forth above, the treatment of specific Claims in
   subsections (b) and (d) is the consideration for a global settlement of all disputes that is described
   in the first paragraph of Section 5.3 of the Plan.

          Any question regarding the scope of the global settlement embodied in the Plan is resolved
   by the Confirmation Order. In confirming the Plan, the Court specifically approved a “Global
   Settlement” using the same language that Toshiba now dismisses as “merely introductory.” The
   Confirmation Order provides, in relevant part:

                  The Plan, including Section 5.3 thereof, incorporates a global
                  settlement and compromise of certain Debtor-creditor and
                  intercreditor issues (the “Global Settlement”), including, among
                  other things, . . . (c) agreements to avoid litigation relating to the
                  allowance and amount of the VC Summer Claims, Vogtle Claims,
                  and Claims and Interests of Toshiba and the Toshiba Affiliates.

   Confirmation Order ¶ 10; see also id. at ¶17 (“The entry of this Confirmation Order constitutes
   this Court’s approval of the terms of the Global Settlement that are set forth in the Plan and of all
   other compromises and settlement set forth in the Plan, all of which are in the best interests of the
   Debtors, their Estates, and holders of Claims and Interests and are fair, equitable, and
   reasonable.”). Nothing in the language quoted above, or in the Confirmation Order more
   generally, indicates that the Global Settlement was limited solely to those Claims addressed in
   subsections (b) through (h) of Section 5.3 of the Plan.

           Finally, Toshiba asserts that the Global Settlement embodied in the Plan does not preclude
   it from now asserting an Administrative Expense Claim—even though that Claim was known at
   the time the Plan was confirmed—because the definition of “Claims” somehow excludes
17-10751-mew      Doc 4337      Filed 05/28/19 Entered 05/28/19 10:58:53               Main Document
                                             Pg 3 of 3

   Honorable Michael E. Wiles                                                                     3

   Administrative Expense Claims. As discussed at the hearing on May 16, the Plan defines
   “Administrative Expense Claim” as “any Claim against a Debtor for payment of an administrative
   expense of a kind specified in section 503(b) of the Bankruptcy Code . . . .” Plan § 1.2 (emphasis
   added). There can be no question, therefore, that an Administrative Expense Claim is a type of
   Claim, and that the Global Settlement embodied in the Plan was intended to avoid litigation
   concerning the allowance and amount of all Claims—including Administrative Expense Claims.
   Tellingly, Toshiba’s letter fails to address this argument.

          For the reasons set forth above, Wind Down Co asserts that the terms of the Plan and
   Confirmation Order are clear and there is no basis for Toshiba to pursue discovery thereon.
   Accordingly, Wind Down Co respectfully requests that the Court disallow Toshiba’s
   Administrative Expense Claims.2



                                                Respectfully Submitted,

                                                /s/ Kyle J. Kimpler

                                                Kyle J. Kimpler

   cc: Counsel of Record




   2
       Wind Down Co is working with the Reorganized Debtors to verify whether the VC Summer Owners paid
       approximately $240,000 to the Debtors to reimburse Toshiba for certain L/C Fees related to the VC
       Summer Project during the IAA Period. In the event the Reorganized Debtors confirm that such payment
       was made and not remitted to Toshiba, and that such funds were transferred to Wind Down Co on the
       Effective Date, Wind Down Co will remit such funds to Toshiba notwithstanding the disallowance of
       Toshiba’s Claims.
